IN THE COURT OF CRIMINAL APPEALS
                       OF TEXAS
                                      NO. WR-84,438-01



               EX PARTE TERENCE TRAMAINE ANDRUS, Applicant



  ON APPLICATION FOR POST-CONVICTION WRIT OF HABEAS CORPUS
      IN CAUSE NO. 09-DCR-051034 IN THE 240 TH DISTRICT COURT
                       FORT BEND COUNTY



       Per curiam.


                                          ORDER

       In November 2012, a jury found applicant guilty of the offense of capital murder.

See T EX. P ENAL C ODE § 19.03(a). Based on the jury’s answers to the statutory

punishment questions, the trial court sentenced him to death.1 On October 21, 2014, the

State filed in this Court its brief on applicant’s direct appeal. Pursuant to Article 11.071



       1
         See Art. 37.071. Unless otherwise indicated all references to Articles refer to the Code
of Criminal Procedure.
                                                                                   Andrus - 2

§§ 4(a) and (b), applicant’s initial application for a writ of habeas corpus was due to be

filed in the trial court on or before March 5, 2015, assuming a motion for an extension

was timely filed and granted. It has been two years since the application was due in the

trial court. Accordingly, we order the trial court to resolve any remaining issues in the

case within 120 days from the date of this order. The clerk shall then immediately

transmit the complete writ record to this Court. Any extensions of time shall be requested

by the trial judge, or on his or her behalf, and obtained from this Court.

       IT IS SO ORDERED THIS THE 29TH DAY OF MARCH, 2017.

Do Not Publish